Per Curiam:
The only question in this case was whether defendant had a right to appropriate to his own use all the subscription accounts he was able to collect between the 16th of January, 1885, the date of his agreement to sell, and the 1st of February ensuing. That question was fairly submitted to the jury in a clear and comprehensive charge, in which the learned judge rightly construed the written agreement of the parties, and correctly instructed them as to the kind of evidence and degree of proof necessary to reform such an instrument.
There was no error in refusing to affirm defendant’s point wherein he requested the learned judge to charge, in substance, that, under the terms of the written agreement of January 16, 1885, between plaintiff and defendant, the latter had a right to collect and appropriate to his own use the subscription accounts for which this suit is brought. The agreement, as written, gave him no such right, and the verdict of the jury settles the fact that nothing was omitted from the agreement, by mistake or otherwise, that would have given him the right he claimed. Nor was there any error in those portions of the charge recited in the three remaining specifications, respectively.
*426The case was well tried, and we find nothing in the record that would justify a reversal of the judgment.
Judgment affirmed.